Dissenting and Concurring Opinion by
Mr. Chief Justice Bell :
I would affirm the Order of the lower Court which granted defendants’ motion for judgment n.o.v. on the *30plaintiff’s claim for punitive damages. I would also affirm the Court’s action in granting a new trial of the plaintiff’s claim for compensatory damages.
Richardson was injured. Thereafter he signed a contract employing Richette as his attorney to represent him in his claim for damages. Under the terms of this contract Richette was to receive a fee of one-third of the amount Richardson recovered, out of which third Richette was to be repaid such expenses as he had advanced. Richardson wrongfully discharged Richette as his attorney and settled directly his claim for the injuries he had suffered. Richardson received in settlement $8,500. On the basis of such settlement, Richette would have been entitled to one-third, less the amount of his expenses. A majority of this Court has now decided to award Richette, inter alia, compensatory damages in the sum of $10,000, on the theory that a jury would have awarded Richardson a verdict of more than $80,000. On the face of it, an award to Richette in compensatory damages alone of more than Richardson received would appear unjust.
The injustice of such an award by this Court is made even clearer by the opinion of the lower court which pertinently said: “The verdict of the jury in awarding compensatory damages in the sum of $10,000 was excessive and perverse. ... In addition to the ex-cessiveness of the verdict a new trial must be granted because of the numerous prejudicial remarks of the plaintiff on the witness stand .... In addition to the foregoing a new trial should be granted because plaintiff’s witness, Richardson, repeatedly admitted that he lied in his deposition of June 1958 as he was trying to hold a job with the Railroad Company. A verdict based upon such testimony cannot stand.”
I have not recited the evidence of the defendants which contradicts and refutes much of the plaintiff’s claim. It will suffice to say that the evidence in this *31case is so widely and highly conflicting and the amount which Richardson could likely have recovered if his case had been tried, is so conjectural, that I am convinced it is impossible for this Court to fairly and justly fix the dollar amount of compensatory damages.
For these reasons I would affirm the order of the lower court granting a new trial in respect to compensatory damages.